Title: To George Washington from Lemuel Trescott, 20 June 1781
From: Trescott, Lemuel
To: Washington, George


                        
                            Sir
                            Camp West point June 20th 1781
                        
                        The bearer Capt. Edes of the 9th Masstts Regiment is desirous to retire from service, he will personally lay
                            before Your Excellency the reasons which induce him to resign at this period.
                        Capt. Edes has no Accounts unsettled in the present Regiment. I am your Excellencys most Obedient and very
                            Humbl. Servt
                        
                            Lemuel Trescott Major Commdr
                            9 Masstts Regt

                        
                    